Hall, Presiding Judge.
Defendant in a personal injury action appeals from the denial of his motion for summary judgment. Giving the plaintiff the benefit of all inferences, there are genuine issues of fact on whether defendant actually furnished his son with an automobile and whether defendant had the right of control over the *333automobile so as to make him liable under the family purpose doctrine. The burden would, of course, be different on a motion for a directed verdict. The court did not err in denying the motion for summary judgment.
Argued September 8, 1972
Decided September 25, 1972
Rehearing denied October 17, 1972.
Burt, Burt & Rentz, H. P. Burt, for appellant.
Abner B. Dismukes, Clarence A. Miller, for appellee.

Judgment affirmed.


Pannell and Quillian, JJ., concur.